Opinion filed February 11, 2021




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-19-00087-CR
                                      __________

                       TERRY LEWIS DAY, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CR19701


                      MEMORANDUM OPINION
      Appellant, Terry Lewis Day, pleaded guilty to the offense of indecency with a
child. See TEX. PENAL CODE ANN. § 21.11(a)(2)(A) (West 2019). The trial court
deferred the adjudication of Appellant’s guilt and placed Appellant on community
supervision for a period of eight years. Near the end of that period, the State filed a
motion to adjudicate guilt. Ultimately, Appellant’s community supervision was
modified and extended for an additional two years. Subsequently, the State moved
to adjudicate Appellant’s guilt on the grounds that he had violated five conditions of
his community supervision. At the hearing on the motion to adjudicate, the State
waived one of its allegations, and Appellant pleaded “not true” to the remaining four
allegations. After it found the four allegations in the State’s motion to be true, the
trial court adjudicated Appellant guilty of the offense of indecency with a child,
revoked his community supervision, and assessed punishment at imprisonment for
two years. On appeal, Appellant only challenges three of the trial court’s findings.
We affirm.
      When it revoked Appellant’s community supervision, the trial court made the
following findings: (1) Appellant failed to submit to a polygraph test; (2) Appellant
possessed and used a computer with access to the internet without prior approval;
(3) Appellant viewed, received, downloaded, transmitted, or possessed
pornographic, sexually oriented material, or nude images; and (4) Appellant failed
to install, at his expense, any hardware or software systems to monitor his computer
use. On appeal, Appellant does not raise any challenge with respect to the trial
court’s third finding. Therefore, because one sufficient ground will support a trial
court’s revocation order, we need not address Appellant’s issues on appeal. Smith v.
State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009); Sanchez v. State, 603 S.W.2d
869, 871 (Tex. Crim. App. 1980); Gobell v. State, 528 S.W.2d 223, 224 (Tex. Crim.
App. 1975); see TEX. R. APP. P. 47.1. We hold that the trial court did not abuse its
discretion when it revoked Appellant’s community supervision.
      We affirm the judgment of the trial court.


                                                    W. STACY TROTTER
February 11, 2021                                   JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2